Judgment, Supreme Court, Bronx County (Peter Benitez, J., on initial severance motion; Caesar Cirigliano, J., on further severance motions and at jury trial and sentence), rendered June 10, 1998, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6V2 to 13 years, unanimously affirmed.
Defendant’s various severance motions, made both before and during trial, were properly denied. All of these motions were untimely (see CPL 255.10 [1] [g]; 255.20 [1], [3]), and each of the grounds asserted could have been raised within the statutory time limits. In any event, severance was properly denied because the defenses of defendant and the codefendant were not so irreconcilable as to require severance (see People v Mahboubian, 74 NY2d 174, 184 [1989]; People v Abreu, 219 AD2d 513 [1995], lv denied 87 NY2d 897 [1995]). Similarly, defendant did not establish his entitlement to severance on the ground that, had he testified, he would have been subjected to prejudicial cross-examination by the codefendant (see People v Sanders, 162 AD2d 327 [1990], lv denied 76 NY2d 944 [1990]; see also Grey v Henderson, 788 F Supp 683, 695-697 [1991], affd 956 F2d 1161 [1992]; compare People v McGee, 68 NY2d 328 [1986]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Andrias, Saxe, Williams and Marlow, JJ.